Citation Nr: 1117905	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-44 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from July 1981 to May 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Upon perfecting his appeal, the Veteran requested on his November 2009 VA Form 9, "a BVA hearing at a local VA office before a Member, or Members, of the BVA." 

The RO scheduled the Veteran for a hearing in August 2010, and he failed to appear.  The Veteran's representative, in a November 2010 statement indicates the Veteran was incarcerated and could not appear for his scheduled hearing.  The representative also referred to a letter the Veteran sent in July 2010 specifically requesting his hearing be rescheduled.  The Veteran further requested a new VA examination for his feet because he could not report for the past scheduled VA examination, again, because he was incarcerated.

The record currently indicates the Veteran was released from prison October 27, 2010.  To date, the RO did not address the Veteran's request for a new hearing or a new VA examination.  

The Court has determined that the Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704.  When a hearing is scheduled and the Veteran fails to appear, no further request for a hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days. 38 C.F.R. § 20.702(d); see also Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704. 

In this case, the Veteran's representative conveyed the Veteran's request to have his hearing rescheduled in a letter dated November 2010 indicating the Veteran was incarcerated at the time of his August 2010 previously scheduled hearing.  The representative also refers to a July 30, 2010 correspondence directly from the Veteran requesting his hearing be rescheduled.  This letter is not in the claims folder.  Although unclear if the request was timely, the Board concludes the Veteran should be afforded a new hearing before the Board in light of good cause shown.

Accordingly, the case is REMANDED for the following action:

 The RO should make arrangements to schedule the Veteran for a hearing before the Board for the issue seeking a compensable rating for bilateral pes planus.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


